IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,984-01 


In Re PATRICK McCANN, Movant





ON MOTION FOR EMERGENCY TEMPORARY RELIEF FROM CAUSE NO.
10-DCR-54,233, ALBERT JAMES TURNER, APPLICANT,
IN THE 268TH JUDICIAL DISTRICT COURT
FORT BEND COUNTY


Per Curiam. 

O R D E R


	We have before us a motion for emergency temporary relief.  The matter
underlying this proceeding involves an order from the trial court ordering trial counsel to
turn over his trial files so that habeas counsel can conduct a proper investigation before
preparing an application for writ of habeas corpus on behalf of applicant, Albert James
Turner.  Apparently, trial counsel refused to turn over his files absent a release signed by
his client (applicant), and applicant refused to sign the release.  
	According to movant, because of his refusal, the trial court has now held him in
contempt and ordered him to report to the Fort Bend County Sheriff's Office to be
incarcerated until he has complied with the judge's order.  
	Because this situation raises some potentially far-reaching issues, we stay the
enforcement of the contempt order and the order to disclose applicant's trial file.  Movant
has ten days to file the mandamus petition mentioned in his motion for emergency relief. 
If he fails to file the petition within that time, then the stay announced in this order will be
automatically lifted.  If he files the petition, then the matters will continue to be stayed
until further order of this Court.
	IT IS SO ORDERED THIS THE 7th DAY OF JANUARY, 2013.

Do Not Publish